Citation Nr: 0949137	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  05-37 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of an upper 
right leg injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from March 1946 to December 1947 and from July 1950 to 
September 1950. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which, in part, denied service connection 
for residuals of an upper right leg injury. 

In September 2008 and April 2009, the Board remanded the 
Veteran's claim for additional procedural and evidentiary 
development.  A supplemental statement of the case (SSOC) was 
issued in September 2009 by the VA Appeals Management Center 
(AMC), which continued the denial of the Veteran's claim.  
The case is once again before the Board. 

In June 2009, the Veteran submitted additional argument and 
portions of his service treatment records to the AMC.  These 
documents were not considered in the September 2009 SSOC, 
however, the service treatment records the Veteran submitted 
are copies of those already contained in the claims folder 
and previously considered by the RO.  Additionally, the 
Veteran's assertions are duplicative of those previously 
made, and considered, by the RO.  Therefore, a waiver of 
initial consideration by the agency of original jurisdiction 
is not necessary.  See 38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).


FINDING OF FACT

1.  The evidence of record clearly and unmistakably 
demonstrates the presence of a right leg injury prior to 
service.

2.  The competent evidence of record clearly and unmistakably 
demonstrates that the Veteran's upper right leg injury was 
not permanently worsened during active service or as a result 
of any incident of service.


CONCLUSION OF LAW

Pre-existing upper right leg disability was not aggravated by 
active military service, and such may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 
3.307, 3.309, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

As noted above, the Board remanded this case in September 
2008 and April 2009 for additional development.  In the 
September 2008 remand, the Board requested that the AMC 
contact the Veteran and ask that he provide the dates and 
location of medical treatment for the right thigh injury he 
sustained when he was seven years old.  The Veteran was also 
to be provided with a notice letter that complied with the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board also requested that a medical nexus 
opinion be obtained and the Veteran's claim be readjudicated. 

The record reflects that the AMC requested the Veteran 
identify the dates and location of treatment for his right 
thigh injury in an October 2008 letter.  The Veteran did not 
respond to this request.  The October 2008 letter also 
provided the Veteran with notice compliant with the Court's 
decision in Dingess.  The requested medical nexus opinion was 
not obtained.  The Veteran's claim was readjudicated in a 
February 2009 SSOC.    

In the April 2009 remand, the Board requested a medical nexus 
opinion be obtained.  The Veteran's claim was then to be 
readjudicated.

The record reveals that the AMC obtained the requested 
medical nexus statement in July 2009.  The claim was 
readjudicated via the September 2009 SSOC.  Thus, the Board's 
remand instructions have been fully complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for service connection, therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran in October 2004 and October 2008.  The letters 
informed the Veteran of what evidence was required to 
substantiate his claim for service connection and of his and 
VA's respective duties for obtaining evidence.  The October 
2008 letter also informed the Veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice did 
not prejudice the Veteran.  The content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and Dingess.  Although the notice was 
provided to the appellant after the initial adjudication, the 
case was readjudicated and a supplemental statement of the 
case was issued to the Veteran in March 2009.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
VCAA timing defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and obtained a medical nexus opinion.  
 
As the Board will discuss in detail in its analysis below, VA 
has obtained a medical nexus opinion.  The medical nexus 
report reflects that the examiner reviewed the Veteran's past 
medical history and rendered appropriate diagnoses and 
opinion consistent with the remainder of the evidence of 
record, with supporting rationale.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).  The Board therefore concludes 
that the examination and opinion are adequate.  See 38 C.F.R. 
§ 4.2 (2009).  The Veteran and his representative have not 
contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  




	(CONTINUED ON NEXT PAGE)

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Aggravation

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).  The presumption is rebutted where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. Id.

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, the Department of Veterans Affairs (VA) must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder. Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  In that case, the provisions of 38 U.S.C.A § 1153 
and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If a presumption of aggravation under 
section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack 
of aggravation by establishing by clear and unmistakable 
evidence "that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Analysis 

With respect to Hickson element (1), during the January 2005 
VA fee-basis examination, the Veteran was diagnosed with 
"status post right leg fracture, secondary arthritis right 
knee, scar."  Accordingly, Hickson element (1) has been met. 

With respect to Hickson element (2), the Veteran's March 1946 
enlistment examination, reflects that the Veteran entered 
service with an 8-inch scar on his right thigh.  The clinical 
examination report otherwise reflected a normal physical 
examination.  Clinical examination conducted in December 
1947, for discharge from the Veteran's first period of 
service, did not reference the right thigh scar on 
examination of the skin, and noted a normal physical 
examination of his spine and extremities.


Similarly, the report of medical examination conducted in 
July 1950, in connection with the Veteran's entrance to his 
second period of service, reflects no significant 
abnormalities of the bones/joints/muscles of the spine and 
extremities.  On a report of medical history, dated and 
signed by the Veteran in July 1950 and for the purpose of 
entrance to his second period of active duty, the Veteran was 
asked if he had ever been a patient in a hospital.  In 
response, the Veteran reported that at age 7 he had a crushed 
thigh.  A report of medical examination for the purpose of 
extended active duty, dated in August 1950, noted that the 
Veteran was disqualified for extended active duty.  It was 
noted that the Veteran had a fracture with open reduction of 
his femur now with residual symptoms.  It was further noted 
that the Veteran had quadriceps atrophy of the right leg 
above the patella (non-progressive) and a 1/4 inch shortening 
of his right extremity.

Since a scar of the right thigh was noted on the Veteran's 
March 1946 enlistment examination, the statutory presumption 
of soundness does not apply.  See 38 U.S.C.A. §§ 1111, 1132 
(West 2002).  Accordingly, the Veteran cannot bring a claim 
for service connection for a scar, but he may bring a claim 
for service-connected aggravation of that disorder.  
See Wagner, supra.  

With respect to the arthritis of the Veteran's right knee, in 
the April 2009 remand, the Board stated that "the 8-inch 
right thigh scar noted on examination in March 1946, the 
statements by the Veteran in July 1950, and the clinical 
diagnosis in August 1950 of quadriceps atrophy of the right 
leg above the patella, with 1/4 inch shortening of the right 
extremity, raise the question of whether an upper right leg 
injury pre-existed service."  The Board therefore requested 
that a medical nexus opinion be obtained. 

In July 2009, after reviewing the Veteran's claims folder, a 
VA physician opined that the Veteran's current disability, 
status-post right leg fracture with arthritis, occurred when 
he was seven years old, prior to either periods of his active 
duty service.  The VA physician based her opinion on the 
Veteran's statements and the service treatment records which 
describe a pre-existing "crush injury which included a 
fracture of the femur and required open reduction." 

The Board is aware that the evidence of record also contains 
a January 2005 VA fee-basis examination report which records 
the Veteran's self-reported history as including an April 
1946 injury in boot camp and bone growths on his right 
thighbone which required surgery.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board 
places greater weight of probative value on the July 2009 VA 
nexus opinion which reviewed the Veteran's claims folder and 
service treatment records than it does on history the Veteran 
provided to the January 2005 VA fee-basis examiner.  
Significantly, the Veteran's service treatment records are 
completely absent of any right leg injury or complaints of 
right leg pain during boot camp.  Indeed, the first mention 
of a right knee injury comes from the July 1950 in-service 
examination wherein the Veteran described a pre-existing 
right leg injury.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]; see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

The Board finds the July 2009 VA physician's report to be 
probative as it was definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  The Veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).  Based on this 
opinion, the Board finds that the presumption of soundness 
does not apply to the Veteran's pre-existing right upper leg 
injury.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002).  

As noted above, a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2009).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C. § 
1153 (West 2002); 38 C.F.R. § 3.306(b) (2009); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995). 

In this case, the Veteran's service treatment records are 
completely absent of any complaints or treatment for a right 
leg injury.  The first mention of right leg problems comes 
from a July 1950 examination where the Veteran stated that 
his right thigh was crushed when he was seven and was causing 
him pain when swimming or walking distances.  The following 
month the Veteran was diagnosed with atrophy of the "right 
leg (following fracture), not progressive."  In other words, 
the Veteran's atrophy was stable and not worsening.  The 
Veteran himself has acknowledged that the August 1950 
examination report stated that his leg disability did not get 
worse during service.  See a February 2007 statement. 

The July 2009 VA medical nexus opinion stated that "it is 
less likely than not that any scar of the upper right thigh 
or residuals of right leg fracture were permanently increased 
in severity during any period of active service, as there are 
no medical records in the file to indicate that the Veteran 
reported to medical professionals complaining of 
symptomatology of the right leg condition during active 
duty."  There is no competent evidence to the contrary. 

In light of the fact that the atrophy of the Veteran's right 
leg muscles and 1/4 inch leg shortening was not identified in 
any of the Veteran's prior service examinations, the Board 
requested the July 2009 VA examiner comment on how one 
physician could find the Veteran fit for active duty with no 
defects and another physician could find the Veteran 
disqualified based on an examination conducted one month 
later.  In response, the examiner stated that "it is a 
common occurrence that two different examiners/physicians 
will have differing opinions." 

To the extent that the Veteran and his representative contend 
that the Veteran's right upper leg injury was aggravated 
during service, any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  While the Veteran is competent to 
attest to his observations of his disability, Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2), as a 
lay person, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical expertise.  See Espiritu, supra.  

Moreover, to the extent the Veteran argues that he did not 
enter service with a right leg disability and that the 
presumption of soundness applies, the July 2009 medical nexus 
opinion stated that "it is less likely than not that the 
[status-post] right leg fracture, secondary arthritis of the 
right knee . . . is related to any incident of service."  
The examination report notes that this opinion is based on 
the Veteran's report of the injury beginning at age seven and 
the lack of any in-service treatment for a right leg problem.

With respect to the one year presumptive period found in 38 
C.F.R. § 3.309(a), the first documented diagnosis of 
arthritis in the Veteran's right knee comes from a November 
2002 x-ray report, well after the one year presumptive 
period.  The July 2009 VA physician also stated that "there 
is no evidence of record to indicate that the arthritis 
manifested to a compensable degree within one year of 
service."

In short, the Board has reached the conclusion that the 
record, viewed as a whole, shows by clear and unmistakable 
evidence that the Veteran's right upper leg disability was 
not aggravated during service.  Thus, service connection is 
not warranted.  The benefit sought on appeal is denied.






ORDER

Entitlement to service connection for residuals of an upper 
right leg injury is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


